DETAILED ACTION—REASONS FOR ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-11 are pending in the application

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2019 and on 8/3/2020 are being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:                                                                                                                                                                                                          
Various references (e.g. DE102009014392 [Stoof] ,( US 2020/0130728 [Takashima]) provide a variable curve for a steer-by-wire system, but in all cases in the art the curve remained static.  The most nuanced possibility found was a mention that the reaction could also depend on speed but this was alluded to as a second overlying response, not part of the actuator response curve. 
Independent claim 1 and claim 11 contain, among other elements, a variable actuator curve for steering which contains dynamic actuator magnification, then “softening” of the response curve at the active point.  This was not found in the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661